Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 1 of 27 Page ID #:1



 1
     ARNOLDO CASILLAS, ESQ., SBN 158519
     DENISSE O. GASTÉLUM, ESQ., SBN 282771
 2   CASILLAS & ASSOCIATES
 3   3777 Long Beach Blvd., Third Floor
     Long Beach, CA 90807
 4   Tel: (562) 203-3030
 5   Fax: (323) 297-2833
     Email: acasillas@casillaslegal.com
 6          dgastelum@casillaslegal.com
 7
     Attorneys for Plaintiffs, ESTATE OF DANIEL HERNANDEZ, by and through
 8   successors in interest, Manuel Hernandez and Maria Hernandez; MANUEL
 9   HERNANDEZ, individually; MARIA HERNANDEZ, individually

10                       UNITED STATES DISTRICT COURT
11
                       CENTRAL DISTRICT OF CALIFORNIA
12

13   ESTATE OF DANIEL HERNANDEZ,     ) CASE NO.
     by and through successors in interest,
                                     )
14   Manuel Hernandez and Maria      ) COMPLAINT FOR DAMAGES
15   Hernandez; MANUEL HERNANDEZ,    )
     individually; MARIA HERNANDEZ,  )   1. Excessive Force/Unreasonable
16   individually,                   )      Seizure (42 U.S.C. § 1983)
17                                   )   2. Municipal Liability for
                   Plaintiffs,       )      Unconstitutional Customs and
18                                   )      Practices (42 U.S.C. § 1983)
19   vs.                             )   3. Interference with Familial Integrity
                                     )      Substantive Due Process Violation
20   CITY OF LOS ANGELES; LOS        )      (42 U.S.C. § 1983)
21   ANGELES POLICE DEPARTMENT; )        4. Assault & Battery
     TONI MCBRIDE; and DOES 1 to 10, )   5. Wrongful Death
22                                   )   6. Civil Rights Violations (Cal. Civ.
23   Defendants.                     )      Code §52.1)
                                     )
24                                   ) DEMAND FOR JURY TRIAL
25                                   )
26

27

28

                                              1
                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 2 of 27 Page ID #:2



 1                             COMPLAINT FOR DAMAGES
 2         COME NOW Plaintiffs ESTATE OF DANIEL HERNANDEZ, by and through
 3   successors in interest, Manuel Hernandez and Maria Hernandez, MANUEL
 4   HERNANDEZ, individually, and MARIA HERNANDEZ, individually, and allege as
 5   follows:
 6                                     INTRODUCTION
 7         1.     This civil rights action seeks to establish the true and unequivocal facts
 8   surrounding the shooting and killing of Daniel Hernandez by Officer Toni McBride
 9   of the Los Angeles Police Department. This civil rights action further seeks to
10   establish the violations of fundamental rights under the United States Constitution in
11   connection with the killing of Daniel Hernandez on or about April 22, 2020.
12         2.     Daniel Hernandez was the loving son of Manuel and Maria Hernandez.
13   He was just 38 years old at the time of his death. He shared a deep love with his
14   parents and his siblings. He will always be remembered for his infectious laugh and
15   his sense of humor. Daniel Hernandez’s death has been a profound and
16   unimaginable loss to his family, the present Plaintiffs.
17         3.     Without justification or cause, Defendant Toni McBride shot and killed
18   Daniel Hernandez. This shooting was absolutely unjustified, and it is Plaintiffs’ goal
19   to show that the killing of Daniel Hernandez was a senseless and unwarranted act of
20   police abuse.
21                              JURISDICTION AND VENUE
22         4.     This civil action is brought for the redress of alleged deprivations of
23   constitutional rights as protected by 42 U.S.C. §§ 1983, 1985, 1986, 1988, the Fourth
24   and Fourteenth Amendments of the United States Constitution. Jurisdiction is
25   founded on 28 U.S.C. §§ 1331, 1343, and 1367.
26         5.     Venue is proper in this Court under 28 U.S.C. § 1391(b), because
27   Defendants reside in, and all incidents, events, and occurrences giving rise to this
28   action occurred in the City of Los Angeles, California.
                                                 2
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 3 of 27 Page ID #:3



 1         6.     With respect to Plaintiffs’ supplemental state claims, Plaintiffs request
 2   that this Court exercise supplemental jurisdiction over such claims as they arise from
 3   the same facts and circumstances which underlie the federal claims.
 4                                         PARTIES
 5         7.     Decedent Daniel Hernandez was a resident of Los Angeles, California.
 6         8.     The claims made by the ESTATE OF DANIEL HERNANDEZ, are
 7   brought by Manuel Hernandez and Maria Hernandez, the successors in interest to the
 8   Estate of Daniel Hernandez pursuant to California Code of Civil Procedure § 377.32.
 9         9.     Plaintiffs MANUEL HERNANDEZ and MARIA HERNANDEZ are
10   and were, at all times relevant hereto, the natural father and natural mother of
11   decedent Daniel Hernandez.
12         10.    Defendant CITY OF LOS ANGELES (hereinafter “LOS ANGELES”) is
13   and was, at all relevant times hereto, a public entity, duly organized and existing
14   under and by virtue of the laws of the State of California, with the capacity to sue and
15   be sued. Defendant LOS ANGELES is responsible for the actions, omissions,
16   policies, procedures, practices and customs of its various agents and agencies. LOS
17   ANGELES owns, operates, manages, directs and controls Defendant LOS ANGELES
18   POLICE DEPARTMENT (hereinafter also “LAPD”), also a separate public entity,
19   which employs other Doe Defendants in this action. At all times relevant to the facts
20   alleged herein, Defendant LOS ANGELES was responsible for assuring that the
21   actions, omissions, policies, procedures, practices and customs of its employees,
22   including LAPD employees, complied with the laws and the Constitutions of the
23   United States and of the State of California.
24         11.    Defendant Officer TONI MCBRIDE (hereinafter also “MCBRIDE”) is a
25   police officer working for the Los Angeles Police Department. Defendant TONI
26   MCBRIDE is sued in her official and individual capacity. At all times relevant to the
27   present action, Defendant TONI MCBRIDE was acting under the color of law, to wit,
28   under the color of the ordinances, regulations, policies, customs, and usages of
                                                 3
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 4 of 27 Page ID #:4



 1   Defendant LOS ANGELES, as well as under the color of the statutes and regulations
 2   of the State of California.
 3          12.    At all relevant times, each of DOES 1 through 10 were employees of the
 4   LAPD. At all times relevant herein, each of DOES 1 through 10 was an employee
 5   and/or agent of Defendant LOS ANGELES and he or she acted under color of law, to
 6   wit, under the color of the statutes, ordinances, regulations, policies, customs, and
 7   usages of Defendant LOS ANGELES and the LAPD, as well as under the color of the
 8   statutes and regulations of the State of California.
 9          13.    At all relevant times, each of the Defendants DOES 1 through 10 was
10   acting within his or her capacity as an employee, agent, representative and/or servant
11   of LOS ANGELES and is sued in their individual capacities.
12          14.    On information and belief, at all relevant times, Defendant TONI
13   MCBRIDE, and DOES 1 through 10, inclusive, were residents of the City of Los
14   Angeles, California.
15          15.    The true names of Defendants DOES 1 through 10, inclusive, are
16   unknown to Plaintiffs, who therefore sue these Defendants by such fictitious names.
17   Plaintiffs will seek leave to amend this Complaint to show the true names and
18   capacities of these Defendants when they have been ascertained. Each of the
19   fictitiously named Defendants is responsible in some manner for the conduct and
20   liabilities alleged herein.
21          16.    Defendants DOES 6 through 10 were also duly appointed police officers,
22   sergeants, lieutenants, detectives, or other supervisors, officials, executives and/or
23   policymakers of LAPD, a department and subdivision of Defendant LOS ANGELES,
24   and at all times mentioned herein said Defendants were acting in the course and scope
25   of their employment with Defendant LOS ANGELES, which is liable under the
26   doctrine of respondeat superior pursuant to California Government Code § 815.2.
27          17.    Defendants DOES 1 through 3 are supervisorial employees for
28   Defendant LOS ANGELES who were acting under color of law within the course and
                                                 4
                         COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 5 of 27 Page ID #:5



 1   scope of their duties as police officers for Defendant LOS ANGELES. Defendants
 2   DOES 1 through 3 were acting with the complete authority and ratification of their
 3   principal, Defendant LOS ANGELES.
 4         18.    Defendants DOES 4 through 10 are managerial, supervisorial, and
 5   policymaking employees of Defendant LOS ANGELES, who were acting under color
 6   of law within the course and scope of their duties as managerial, supervisorial, and
 7   policymaking employees for Defendant LOS ANGELES. Defendants DOES 9 and 10
 8   were acting with the complete authority and ratification of their principal, Defendant
 9   LOS ANGELES.
10         19.    Each of the Defendants caused and is responsible for the unlawful
11   conduct and resulting by, inter alia, personally participating in the conduct, or acting
12   jointly and in concert with others who did so; by authorizing, acquiescing or failing to
13   take action to prevent the unlawful conduct; by promulgating policies and procedures
14   pursuant to which the unlawful conduct occurred; by failing and refusing, with
15   deliberate indifference to Plaintiffs’ rights, to initiate and maintain adequate
16   supervision and/or training; and, by ratifying the unlawful conduct that occurred by
17   agents and peace officers under their direction and control. Whenever and wherever
18   reference is made in this Complaint to any act by a Defendant, such allegation and
19   reference shall also be deemed to mean the acts and failures to act of each Defendant
20   individually, jointly and severally. They are sued in their individual and official
21   capacities and in some manner are responsible for the acts and omissions alleged
22   herein. Plaintiffs will ask leave of this Court to amend this Complaint to allege such
23   name and responsibility when that information is ascertained. Each of the
24   Defendants is the agent of the other.
25   ///
26   ///
27   ///
28   ///
                                                 5
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 6 of 27 Page ID #:6



 1                    FACTS COMMON TO ALL CLAIMS FOR RELIEF
 2         20.       Plaintiffs reallege and incorporate the foregoing paragraphs as if set
 3   forth herein.
 4         21.       On or about April 22, 2020, at approximately 5:37 p.m., Daniel
 5   Hernandez was involved in a multiple-vehicle traffic collision at the intersection of
 6   San Pedro Street and 32nd Street in the south-central historic district of Los Angeles.
 7   Bystanders called 9-1-1 to render help to those severely injured in the collision,
 8   including Daniel Hernandez.
 9         22.       Police officers from the Los Angeles Police Department Newton
10   Division responded to the scene of the collision. One of the responding police
11   officers was 23-year-old TONI MCBRIDE—a self-proclaimed public figure on social
12   media showcasing her love of guns as well as her firearms and tactical skills in
13   shooting competitions.
14         23.       Without cause, Defendant TONI MCBRIDE used unlawful and
15   excessive force against Daniel Hernandez shooting him multiple times. After her
16   initial volley of gunfire, Defendant TONI MCBRIDE continued to shoot at Daniel
17   Hernandez even after he fell to the ground in a fetal position. The force used was
18   unreasonable and unjustified under the law. Daniel Hernandez was struck by the
19   gunshot and eventually died from the gunshot injuries.
20         24.       The shooting and killing of Daniel Hernandez was without provocation,
21   cause or necessity as Daniel Hernandez did not pose a threat or represent a danger of
22   any nature to anyone, including Defendant TONI MCBRIDE, at the time of the
23   shooting. Daniel Hernandez was at least 30 feet away from Defendant TONI
24   MCBRIDE at the time she fired the initial shots. Defendant TONI MCBRIDE
25   continued shooting Daniel Hernandez even as he lay on the ground in a fetal position.
26   Each and every round fired by MCBRIDE was unnecessary and the shooting of each
27   shot constituted the use of excessive force. Accordingly, the shooting and killing of
28

                                                   6
                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 7 of 27 Page ID #:7



 1   Daniel Hernandez was unjustified and this use of force was unwarranted and
 2   excessive under the circumstances.
 3         25.    Defendants LOS ANGELES and the LAPD were long aware of the
 4   propensity of their police officers, including Defendant TONI MCBRIDE, to
 5   callously and recklessly use excessive force against members of the public,
 6   particularly targeting minority groups, and to engage in deceitful misconduct. The
 7   following incidents illustrate the use of excessive deadly force, all of which are
 8   pursuant to these unconstitutional customs, policies and practices of the LAPD:
 9         a.     On February 3, 2007, six LAPD officers used excessive force against
10                Mauricio Cornejo when the officers severely beat Mauricio Cornejo after
11                he fled a traffic stop. At the time of the beating, Mauricio Cornejo was
12                unarmed and posed no threat of death or serious bodily injury to the
13                officers or to anyone else. The LAPD officers were not disciplined or
14                required to undergo any retraining as a result of their use of deadly force
15                against Mauricio Cornejo. The City of Los Angeles concluded that the
16                use of force against Mauricio Cornejo was justified and that it was
17                within and consistent with LAPD policy.
18         b.     On January 14, 2011, LAPD Officer Aaron Goff used excessive force
19                when he shot and killed Reginald Doucet, Jr. At the time of the shooting,
20                Reginald Doucet, Jr. was unarmed, naked and experiencing a psychotic
21                episode. Officer Goff shot Reginald Doucet, Jr. twice in the back. LAPD
22                Officer Goff was not disciplined or required to undergo any retraining as
23                a result of his use of deadly force against Reginald Doucet, Jr. The City
24                of Los Angeles concluded that the use of force against Reginald Doucet,
25                Jr. was justified and that it was within and consistent with LAPD policy.
26         c.     On May 10, 2011, LAPD Officer Arthur Gamboa used excessive force
27                when he shot and killed Anthony Garrett. Officer Gamboa shot Arthur
28                Garrett twice in the back. Although the Board of Police Commissioners
                                                 7
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 8 of 27 Page ID #:8



 1             determined that the pre-shooting tactics and shooting were outside
 2             department policy, Officer Gamboa was not disciplined or required to
 3             undergo any retraining as a result of his use of excessive deadly force
 4             against Arthur Garrett.
 5       d.    On July 22, 2011, LAPD Officer Fernando Ortega used excessive force
 6             against Maria del Carmen Ruvalcaba when he shot and killed Maria del
 7             Carmen Ruvalcaba in her home. At the time that Officer Ortega fired,
 8             Maria del Carmen Ruvalcaba was unarmed and posed no threat of death
 9             or serious bodily injury to the shooting officer, to any of the other
10             officers on scene, or to anyone else. Officer Ortega was not disciplined
11             or required to undergo any retraining as a result of his use of deadly
12             force against Maria del Carmen Ruvalcaba. The City of Los Angeles
13             concluded that the shooting of Maria del Carmen Ruvalcaba by Officer
14             Ortega was justified and that it was within and consistent with LAPD
15             policy.
16       e.    On February 2, 2013, LAPD officers used excessive force against Sergio
17             Pina. Sergio Pina was shot multiple times although he was unarmed and
18             posed no threat of death or serious bodily injury to the officers or any
19             other person at the time that he was shot. None of the officers involved
20             in the shooting of Sergio Pina were disciplined or required to undergo
21             any re-training as a result of their use of excessive deadly force against
22             Sergio Pina. The City of Los Angeles declared the shooting of Sergio
23             Pina was justified and that it was within and consistent with LAPD
24             policy.
25       f.    On March 19, 2013, LAPD Officers Gerald Adams, Houston Stauber,
26             Alfredo Morales and Shaun Hillman used excessive force against David
27             Martinez when they shot him multiple times, killing him. At the time of
28             the officers’ use of excessive deadly force, David Martinez was
                                              8
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 9 of 27 Page ID #:9



 1             unarmed, was running away from the officers, and posed no threat of
 2             death or serious bodily injury to the officers or any other person. None
 3             of the officers involved in the shooting of David Martinez were
 4             disciplined or required to undergo any re-training as a result of their use
 5             of excessive deadly force. The City of Los Angeles declared the
 6             shooting of David Martinez to be justified and that it was within and
 7             consistent with LAPD policy.
 8       g.    On March 5, 2015, LAPD Officer Brian Van Gorden used excessive
 9             force against Sergio Navas when he shot and killed Sergio Navas.
10             Officer Van Gorden and Sergio Navas were engaged in a vehicle pursuit
11             which ended in Officer Van Gorden shooting and killing Sergio Navas.
12             At the time that Officer Van Gorden fired, Sergio Navas was unarmed
13             and posed no threat of death or serious bodily injury to the shooting
14             officer, to any of the other officers on scene, or to anyone else. The
15             Board of Police Commissioners determined that the pre-shooting tactics
16             and shooting were outside department policy.
17       h.    On May 5, 2015, LAPD Officer Clifford Proctor used excessive force
18             against Brendon Glenn when he shot and killed Brendon Glenn. Officer
19             Proctor and Brendon Glenn were engaged in an altercation which ended
20             in Officer Proctor shooting and killing Brendon Glenn. At the time that
21             Officer Proctor fired, Brendon Glenn was unarmed and posed no threat
22             of death or serious bodily injury to the shooting officer, to any of the
23             other officers on scene, or to anyone else. The Board of Police
24             Commissioners determined that the pre-shooting tactics and shooting
25             were outside department policy.
26       i.    On May 6, 2015, LAPD Officer John Baker used excessive force against
27             an unidentified homeless man when he shot and killed him. At the time
28             that Officer Baker fired, the unidentified homeless man posed no threat
                                              9
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 10 of 27 Page ID #:10



 1              of death or serious bodily injury to the shooting officer, to any of the
 2              other officers on scene, or to anyone else. The Board of Police
 3              Commissioners determined that the pre-shooting tactics were outside
 4              department policy, and that the unintentional discharge was negligent
 5              and warranted a finding of administrative disapproval.
 6        j.    On July 9, 2015, LAPD Officer Stephan Shuff used excessive force
 7              against Neil Peter, a 38-year-old male, when he shot and killed him. At
 8              the time that Officer Shuff fired, Neil Peter posed no threat of death or
 9              serious bodily injury to the shooting officer, to any of the other officers
10              on scene, or to anyone else. The Board of Police Commissioners
11              determined that the pre-shooting tactics and the shooting were outside
12              department policy
13        k.    On September 15, 2015, LAPD Officers Patricia Barajas and Brady
14              Cuellar used excessive force against Florencio Chaidez, a 32-year-old
15              male, when they shot and killed him. At the time of the shooting,
16              Florencio Chaidez posed no threat of death or serious bodily injury to
17              the shooting officers, to any of the other officers on scene, or to anyone
18              else. The Board of Police Commissioners determined that the pre-
19              shooting tactics were outside department policy.
20        l.    On October 3, 2015, LAPD Officers Andrew Hacoupian and Zackary
21              Goldstein used excessive force against James Byrd, a 46-year-old male,
22              when they shot and killed him. At the time of the shooting, James Byrd
23              posed no threat of death or serious bodily injury to the officers, to any of
24              the other officers on scene, or to anyone else. The Board of Police
25              Commissioners determined that the shooting was outside department
26              policy.
27        m.    On February 6, 2016, LAPD Officers Josue Merida and Jeremy Wagner
28              used excessive force against Jose Mendez, a 16-year-old boy, when they
                                              10
                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 11 of 27 Page ID #:11



 1              shot and killed him. At the time of the shooting, Jose Mendez posed no
 2              threat of death or serious bodily injury to the shooting officers, to any of
 3              the other officers on scene, or to anyone else. The Board of Police
 4              Commissioners determined that the pre-shooting tactics were outside
 5              department policy.
 6        n.    On February 14, 2016, LAPD Officers used excessive force when they
 7              shot and killed Rammy Sam Jaradat, a 26-year-old male. At the time of
 8              the shooting, Rammy Sam Jaradat posed no threat of death or serious
 9              bodily injury to the shooting officers, to any of the other officers on
10              scene, or to anyone else. The Board of Police Commissioners
11              determined that the pre-shooting tactics were outside department policy.
12        o.    On April 10, 2016, LAPD Officers used excessive force when they shot
13              and killed Arturo Valdez, a 27-year-old male. At the time of the
14              shooting, Arturo Valdez posed no threat of death or serious bodily injury
15              to the shooting officers, to any of the other officers on scene, or to
16              anyone else. The Board of Police Commissioners determined that the
17              pre-shooting tactics were outside department policy.
18        p.    On April 30, 2016, LAPD Officers Jesse Murphy and David Lagesse
19              used excessive force when they shot and killed Jose Marion, a 28-year-
20              old male. At the time of the shooting, Jose Marion posed no threat of
21              death or serious bodily injury to the shooting officers, to any of the other
22              officers on scene, or to anyone else. The Board of Police Commissioners
23              determined that the pre-shooting tactics were outside department policy.
24        q.    On June 10, 2016, LAPD Officer Charles Kumlander used excessive
25              force when he shot and killed Keith Myron Bursey Jr., a 31-year-old
26              male. At the time Officer Kumlander fired, Keith Myron Bursey Jr.
27              posed no threat of death or serious bodily injury to the shooting officer,
28              to any of the other officers on scene, or to anyone else. The Board of
                                               11
                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 12 of 27 Page ID #:12



 1              Police Commissioners determined that the pre-shooting tactics were
 2              outside department policy.
 3        r.    On July 25, 2016, LAPD Officers Francisco Zaragoza, Joseph Chavez
 4              and Isaac Fernandez used excessive force when they shot and killed
 5              Robert Risher, an 18-year-old male. At the time of the shooting, Robert
 6              Risher posed no threat of death or serious bodily injury to the shooting
 7              officers, to any of the other officers on scene, or to anyone else. The
 8              Board of Police Commissioners determined that the pre-shooting tactics
 9              were outside department policy.
10        s.    On August 9, 2016, LAPD Officer Eden Medina used excessive force
11              when he shot and killed Jesse Romero, a 14-year-old boy. At the time of
12              the shooting, the boy posed no threat of death or serious bodily injury to
13              the shooting officer, to any of the other officers on scene, or to anyone
14              else. The Board of Police Commissioners determined that the pre-
15              shooting tactics were outside department policy.
16        t.    On August 19, 2016, LAPD Officers Jonathan Johnson and Jennifer
17              Nodes used excessive force when they shot and killed Marcelo Luna, a
18              47-year-old male. At the time of the shooting, Marcelo Luna posed no
19              threat of death or serious bodily injury to the shooting officers, to any of
20              the other officers on scene, or to anyone else. The Board of Police
21              Commissioners determined that the pre-shooting tactics were outside
22              department policy.
23        u.    On October 1, 2016, LAPD Officer Leovardo Guillen used excessive
24              force when he shot and killed Carnell Snell, Jr., an 18-year-old male. At
25              the time Officer Guillen fired, Carnell Snell, Jr. posed no threat of death
26              or serious bodily injury to the shooting officer, to any of the other
27              officers on scene, or to anyone else. The Board of Police Commissioners
28              determined that the pre-shooting tactics were outside department policy.
                                              12
                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 13 of 27 Page ID #:13



 1        v.    On October 2, 2016, LAPD Officer Ian Chessum used excessive force
 2              when he shot and killed Daniel Perez, a 16-year-old boy. At the time
 3              Officer Chessum fired, the boy posed no threat of death or serious bodily
 4              injury to the shooting officer, to any of the other officers on scene, or to
 5              anyone else. The Board of Police Commissioners determined that the
 6              pre-shooting tactics were outside department policy.
 7        w.    On November 28, 2016, LAPD Officers used excessive force when they
 8              shot and killed an unidentified 23-year-old male. At the time of the
 9              shooting, the male posed no threat of death or serious bodily injury to
10              the shooting officers, to any of the other officers on scene, or to anyone
11              else. The Board of Police Commissioners determined that the pre-
12              shooting tactics were outside department policy.
13        x.    In 2016, the Board of Police Commissioners required the LAPD to
14              reevaluate its excessive force policies in an effort to reduce the number
15              of police shooting by revamping department policies, revising training
16              and emphasizing the use of less-lethal devices.
17        y.    On March 4, 2017, LAPD Officers Charles Garcia and Ghanshym Patel
18              used excessive force when they shot and killed Alejandro Mendez, a 70-
19              year-old elderly man. At the time of the shooting, Alejandro Mendez
20              posed no threat of death or serious bodily injury to the shooting officers,
21              to any of the other officers on scene, or to anyone else. The Board of
22              Police Commissioners determined that the pre-shooting tactics and the
23              shooting were outside department policy.
24        z.    On March 25, 2017, LAPD Officers Ivan Garcia, Benjamin Hearst,
25              Nicholas Becerra, Elieser Domingo used excessive force when they shot
26              and killed Juan Avila, a 35-year-old male. At the time of the shooting,
27              Juan Avila posed no threat of death or serious bodily injury to the
28              shooting officers, to any of the other officers on scene, or to anyone else.
                                               13
                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 14 of 27 Page ID #:14



 1              The Board of Police Commissioners determined that the pre-shooting
 2              tactics were outside department policy.
 3        aa.   On July 27, 2017, LAPD Officer Edward Agdeppa used excessive force
 4              when he shot and killed Jerauld Hammond, a 46-year-old male. At the
 5              time Officer Agdeppa fired, Jerauld Hammond posed no threat of death
 6              or serious bodily injury to the shooting officer, to any of the other
 7              officers on scene, or to anyone else. The Board of Police Commissioners
 8              determined that the pre-shooting tactics were outside department policy.
 9        bb.   On December 30, 2017, LAPD Officers Alvaro Carlos, Mathew
10              Matzkin, Steve Norris, and Peter Tulagan used excessive force when
11              they shot and killed Oscar Sandoval, a 39-year-old male. At the time of
12              the shooting, Oscar Sandoval posed no threat of death or serious bodily
13              injury to the shooting officers, to any of the other officers on scene, or to
14              anyone else. The Board of Police Commissioners determined that the
15              pre-shooting tactics were outside department policy.
16        cc.   On January 14, 2018, LAPD Officer Edward Artiaga used excessive
17              force against Christian Escobedo, a 22-year-old male, when he shot and
18              killed him. At the time Officer Artiaga fired, Christian Escobedo posed
19              no threat of death or serious bodily injury to the shooting officer, to any
20              of the other officers on scene, or to anyone else. The Board of Police
21              Commissioners determined that the pre-shooting tactics were outside
22              department policy.
23        dd.   On February 25, 2018, LAPD Officers shot and killed an unidentified
24              32-year-old male. At the time of the shooting, the male posed no threat
25              of death or serious bodily injury to the shooting officers, to any of the
26              other officers on scene, or to anyone else. The Board of Police
27              Commissioners determined that the pre-shooting tactics were outside
28              department policy.
                                               14
                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 15 of 27 Page ID #:15



 1         ee.   On August 7, 2018, LAPD Officers James Muniz and Melchor Oronez
 2               used excessive force against Santos Nunez-Garcia, a 70-year-old elderly
 3               man, when they shot and killed him. At the time of the shooting, the
 4               elderly man posed no threat of death or serious bodily injury to the
 5               shooting officers, to any of the other officers on scene, or to anyone else.
 6               The Board of Police Commissioners determined that the pre-shooting
 7               tactics were outside department policy.
 8         ff.   On October 29, 2018, LAPD Officers used excessive force when they
 9               shot and killed Albert Ramon Dorsey, a 30-year-old male. At the time of
10               the shooting, Albert Ramon Dorsey posed no threat of death or serious
11               bodily injury to the shooting officers, to any of the other officers on
12               scene, or to anyone else. The Board of Police Commissioners
13               determined that the pre-shooting tactics were outside department policy.
14         gg.   On April 14, 2019, LAPD Officers Jaime Luna and Bradley Nielson
15               used excessive force against William Crawford, a 47-year-old male,
16               when they shot and killed him. At the time of the shooting, William
17               Crawford posed no threat of death or serious bodily injury to the
18               shooting officers, to any of the other officers on scene, or to anyone else.
19               The Board of Police Commissioners determined that the pre-shooting
20               tactics were outside department policy.
21         26.   Defendants LOS ANGELES and LAPD were aware that Defendant
22   TONI MCBRIDE had racist and extremist tendencies and beliefs. Defendant TONI
23   MCBRIDE regularly attended and was an instructor at shooting academies and
24   firearms competitions whose founders held extremist, homophobic, racist and
25   separatist views. Defendant TONI MCBRIDE wrote and blogged about her affiliation
26   with these academies and firearms competitions. Defendant TONI MCBRIDE bought
27   and read books which contained racist, separatist and extremist musings and
28   commentary. Defendant MCBRIDE was a regular contributor to on-line shooting and
                                               15
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 16 of 27 Page ID #:16



 1   firearm tactics magazines, blogs and other electronic forums promoting policer
 2   officer use of firearms both on and off-duty.
 3                              FIRST CLAIM FOR RELIEF
 4                          Excessive Force/Unreasonable Seizure
 5                                      42 U.S.C. § 1983
 6                        As Against Defendants TONI MCBRIDE
 7                                  and DOES 1 through 10
 8         27.    Plaintiff ESTATE OF DANIEL HERNANDEZ realleges and
 9   incorporates the foregoing paragraphs as if set forth herein.
10         28.    Defendant TONI MCBRIDE’s actions described herein violated Daniel
11   Hernandez’s rights under the Fourth Amendment to the United States Constitution
12   incorporated and made applicable to states and municipalities by the Due Process
13   Clause of the Fourteenth Amendment, by subjecting Daniel Hernandez to
14   unreasonable searches and seizures of his person.
15         29.    At the time Daniel Hernandez was shot and killed, he was not engaging
16   in any assaultive or threatening conduct. Under the totality of the relevant
17   circumstances that existed, Daniel Hernandez posed no danger or threat to Defendant
18   TONI MCBRIDE, or anyone else. The shooting and killing of Daniel Hernandez was
19   unreasonable under the circumstances in every respect.
20         30.    These actions violated Daniel Hernandez’s right to be free from
21   unreasonable searches and seizures as guaranteed under the Fourth Amendment to the
22   United States Constitution.
23         31.    The violation of Daniel Hernandez’s Fourth Amendment rights occurred
24   pursuant to a policy, custom, or practice, maintained by LOS ANGELES of
25   subjecting private citizens to unreasonable searches and seizures in violation of the
26   Fourth Amendment to the United States.
27   ///
28   ///

                                                16
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 17 of 27 Page ID #:17



 1           32.     Defendants’ conduct violated clearly established constitutional or other
 2   rights, of which Defendants knew, or of which reasonable public officials should
 3   have known, rendering Defendants liable to Plaintiffs under 42 U.S.C. § 1983.
 4           33.     After being shot by Defendant TONI MCBRIDE, and/or DOES 1
 5   through 10, Daniel Hernandez endured great physical and emotional pain and
 6   suffering.
 7           34.     Accordingly, Defendant TONI MCBRIDE and defendants DOES 1
 8   through 10 are liable to Plaintiff for compensatory damages pursuant to 42 U.S.C. §
 9   1983.
10           35.     The unauthorized, unwarranted killing of Daniel Hernandez was willful
11   and done with a deliberate disregard for the rights and safety of Daniel Hernandez,
12   and therefore warrants the imposition of punitive damages as to Defendants TONI
13   MCBRIDE and DOES 1 through 10.
14

15                               SECOND CLAIM FOR RELIEF
16             Municipal Liability for Unconstitutional Customs and Practices
17                                         42 U.S.C. § 1983
18                      As Against Defendant CITY OF LOS ANGELES,
19           LOS ANGELES POLICE DEPARTMENT and DOES 1 through 10
20           36.     Plaintiffs reallege and incorporate the foregoing paragraphs as if set
21   forth herein.
22           37.     On and before April 22, 2020, and prior to the killing of Daniel
23   Hernandez, Defendants LOS ANGELES, LAPD and Does 1 through 10, and each of
24   them, were aware that LAPD police officers, including Defendant TONI MCBRIDE,
25   had engaged in a custom and practice of callous and reckless use of firearms and
26   other misconduct, as summarized in the paragraphs above.
27           38.     Defendants LOS ANGELES, LAPD and Does 1 through 10, and each of
28   them, acting with deliberate indifference to the rights and liberties of the public in

                                                   17
                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 18 of 27 Page ID #:18



 1   general, and of the present Plaintiffs, and of persons in Daniel Hernandez’s class,
 2   situation and comparable position in particular, knowingly maintained, enforced and
 3   applied customs and practices of:
 4         a.     Encouraging, accommodating, or ratifying the shooting of residents;
 5         b.     Encouraging, accommodating, or ratifying the use of excessive and
 6                unreasonable force, including deadly force;
 7         c.     Encouraging, accommodating, or facilitating a “code of silence” among
 8                LAPD officers/supervisors, pursuant to which false reports were
 9                generated and excessive and unreasonable force was covered up;
10         d.     Employing and retraining, as police officers and other personnel,
11                including individuals such as Defendant TONI MCBRIDE, who said
12                Defendants knew or reasonably should have known had dangerous
13                propensities for abusing her authority and for mistreating members of
14                the public;
15         e.     Inadequately supervising, training, and disciplining LAPD police
16                officers, including Defendant TONI MCBRIDE, who said Defendants
17                knew or in the exercise of reasonable care should have known had the
18                aforementioned propensities and character traits;
19         f.     Maintaining grossly inadequate procedures for reporting, supervising,
20                investigating, reviewing, disciplining and controlling intentional
21                misconduct by officers;
22         g.     Assigning police officers with known histories of misconduct, including
23                criminal conduct, in accord with LAPD custom of assigning these police
24                officers to come into contact with members of the public;
25         h.     Ratifying wrongful conduct by police officers and supervisors which
26                result in serious injuries and death to members of the public, civil
27                litigation judgments and settlements by failing to implement corrective
28                action to prevent repetition of the wrongful conduct; and
                                                18
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 19 of 27 Page ID #:19



 1          i.     Failing to discipline, investigate and take corrective actions against
 2                 LAPD police officers for misconduct, including, but not limited to,
 3                 unlawful detention, excessive force and false reports.
 4          39.    By reason of the aforementioned customs and practices, Plaintiffs were
 5   severely injured and subjected to pain and suffering as alleged above in the First
 6   Claim for Relief.
 7          40.    Defendants LOS ANGELES, LAPD and Does 1 through 10, with
 8   various other officials, whether named or unnamed, had either actual or constructive
 9   knowledge of the deficient policies, practices and customs alleged in the paragraphs
10   above. Despite having knowledge as stated above these Defendants condoned,
11   tolerated and through actions and inactions thereby ratified such customs and
12   practices. Said Defendants also acted with deliberate indifference to the foreseeable
13   effects and consequences of these policies with respect to the constitutional rights of
14   Plaintiffs and other individuals similarly situated.
15          41.    Plaintiffs are informed and believe and thereon allege that Defendant
16   TONI MCBRIDE had a history and propensity for acts of the nature complained of
17   herein and manifested such propensity prior to and during her employment and/or
18   agency with Defendant LOS ANGELES. Plaintiffs are further informed and believe
19   and thereon allege that Defendants LOS ANGELES, LAPD, and Does 1through 10,
20   knew, or in the exercise of reasonable care should have known, of such prior history
21   and propensity at the time such individuals were hired and/or during the time of their
22   employment. These Defendants’ disregard of this knowledge and/or failure to
23   adequately investigate and discover and correct such facts caused the violation of
24   Plaintiffs’ constitutional rights.
25          42.    The policies, practices, and customs implemented and maintained and
26   still tolerated by Defendants LOS ANGELES, LAPD and Does 1 through 10, and
27   each of them, were affirmatively linked to and were a significantly influential force
28   behind the injuries of Plaintiffs.
                                                 19
                         COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 20 of 27 Page ID #:20



 1         43.    By reason of the aforementioned acts and omissions, Daniel Hernandez
 2   was shot and killed by Defendant TONI MCBRIDE.
 3         44.    Accordingly, Defendant LOS ANGELES is liable to Plaintiffs for
 4   compensatory damages pursuant to 42 U.S.C. § 1983.
 5                              THIRD CLAIM FOR RELIEF
 6                            Interference with Familial Integrity
 7                            Substantive Due Process Violation
 8                                      42 U.S.C. § 1983
 9          As Against Defendants CITY OF LOS ANGELES, LOS ANGELES
10                      POLICE DEPARTMENT, TONI MCBRIDE,
11                            and DOE Defendants 1 through 10
12         45.    Plaintiffs MANUEL HERNANDEZ and MARIA HERNANDEZ
13   reallege and incorporate the foregoing paragraphs as if set forth herein.
14         46.    The substantive due process clause of the Fourteenth Amendment to the
15   United States Constitution guarantees all persons the right to be free from unlawful
16   state interference with their familial relations. 42 U.S.C. § 1983 provides a private
17   right of action for conduct which violates this right.
18         47.    On or about April 22, 2020, at approximately 5:37 p.m., Daniel
19   Hernandez was involved in a multiple-vehicle traffic collision at the intersection of
20   San Pedro Street and 32nd Street in the south-central historic district of Los Angeles.
21   Bystanders called 9-1-1 to render help to those severely injured in the collision,
22   including Daniel Hernandez. Police officers from the Los Angeles Police
23   Department Newton Division responded to the scene of the collision. One of the
24   responding police officers was 23-year-old TONI MCBRIDE—a self-proclaimed
25   public figure on social media showcasing her love of guns in shooting competitions.
26   Without cause, Defendant TONI MCBRIDE used unlawful and excessive force
27   against Daniel Hernandez shooting him multiple times. Defendant TONI MCBRIDE
28   continued to shoot at Daniel Hernandez even once he fell to the ground in a fetal
                                                 20
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 21 of 27 Page ID #:21



 1   position. The force used was unreasonable and unjustified under the law. Daniel
 2   Hernandez died from the injuries.
 3         48.    As alleged above, the shooting and killing of Daniel Hernandez was
 4   unreasonable under the circumstances of the encounter between Daniel Hernandez
 5   and Defendant TONI MCBRIDE. As such, the shooting and killing of Daniel
 6   Hernandez violated the constitutional limits on police use of deadly force in violation
 7   of the Fourth Amendment’s limits on unreasonable seizures.
 8         49.    At the same time, the shooting and killing of Daniel Hernandez by
 9   Defendant TONI MCBRIDE violated the rights of Plaintiffs MANUEL
10   HERNANDEZ and MARIA HERNANDEZ to be free from police interference in
11   their relationship with Daniel Hernandez.
12         50.    The unreasonable conduct of Defendant TONI MCBRIDE was the direct
13   and proximate cause of the death of Daniel Hernandez. As a result of the
14   unreasonable conduct of Defendant TONI MCBRIDE, Plaintiffs lost Daniel
15   Hernandez, as well as his love, affection, society and moral support.
16         51.    The unreasonable conduct of these Defendants was willful and done
17   with a deliberate disregard for the rights and safety of Daniel Hernandez and the
18   present Plaintiffs and therefore warrants the imposition of punitive damages as to
19   Defendant TONI MCBRIDE.
20         52.    Accordingly, Defendants CITY LOS ANGELES and DOES 1 through
21   10 are liable to Plaintiffs for compensatory damages pursuant to 42 U.S.C. § 1983.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 21
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 22 of 27 Page ID #:22



 1                             FOURTH CLAIM FOR RELIEF
 2                                   ASSAULT & BATTERY
 3         As Against Defendants TONI MCBRIDE, CITY OF LOS ANGELES
 4                            and DOE Defendants 1 through 10
 5         53.    Plaintiff ESTATE OF DANIEL HERNANDEZ realleges and
 6   incorporates the foregoing paragraphs as if set forth herein.
 7         54.    This cause of action arises under the general laws and Constitution of the
 8   State of California. Plaintiffs have complied with the California Tort Claims Act
 9   requirements to present a claim for damages. Plaintiffs expect that these claims will
10   be denied outright by the City of Los Angeles or the claims will be denied by the

11   operation of law. At that point, Plaintiffs will amend their complaint to allege the

12
     denial of said claims.

13
           55.    Defendant TONI MCBRIDE assaulted and battered Daniel Hernandez,

14
     as pleaded herein above, when said Defendants acted intentionally to cause, and did

15
     cause, said non-consensual, unprivileged, unjustified, excessive, harmful or offensive

16
     contact to the person of Daniel Hernandez by unreasonably and unjustly shooting and

17
     killing Daniel Hernandez.

18
           56.    These acts were undertaken by Defendant TONI MCBRIDE

19
     intentionally and without justification.

20
           57.    As a result of these deliberate and unjustified acts undertaken by

21
     Defendant TONI MCBRIDE, Daniel Hernandez endured great physical and

22   emotional pain and suffering.

23         58.    These deliberate and unjustified acts undertaken by Defendant TONI

24   MCBRIDE and DOES 1 through 10 were willful and done with a deliberate disregard

25   for the rights and safety of Daniel Hernandez and, therefore, warrant the imposition

26   of punitive damages as to Defendant TONI MCBRIDE.

27         59.    Defendant CITY LOS ANGELES is liable to Plaintiffs for the acts of

28   their public employees, the individual Defendants herein, for conduct and/or

                                                22
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 23 of 27 Page ID #:23



 1   omissions herein alleged, pursuant to the doctrine of respondeat superior, codified at
 2   California Government Code § 815.2.
 3                               FIFTH CLAIM FOR RELIEF
 4                                   WRONGFUL DEATH
 5                        As Against Defendants TONI MCBRIDE,
 6               CITY OF LOS ANGELES and DOE Defendants 1 through 10
 7         60.     Plaintiffs MANUEL HERNANDEZ and MARIA HERNANDEZ
 8   reallege and incorporate the foregoing paragraphs as if set forth herein.
 9         61.     This cause of action arises under the general laws and Constitution of the
10   State of California. Plaintiffs have complied with the California Tort Claims Act
11   requirements to present a claim for damages. Plaintiffs expect that these claims will
12   be denied outright by the City of Los Angeles or the claims will be denied by the
13   operation of law. At that point, Plaintiffs will amend their complaint to allege the
14   denial of said claims.
15         62.     Defendant TONI MCBRIDE, and DOES 1 through 10, while working as
16   police officers of the LAPD, and acting within the course and scope of their duties,
17   employed negligent tactics and intentionally and/or without due care shot Daniel
18   Hernandez. The shooting resulted from said defendants’ unsafe, improper and
19   negligent tactics. As a result of these intentional acts and negligence, Daniel
20   Hernandez suffered serious injuries and lost his life. Said defendants had no legal or
21   reasonable justification for their use of deadly force.
22         63.     As a direct and proximate result of the conduct of Defendant TONI
23   MCBRIDE and DOES 1 through 10, Daniel Hernandez lost his life. Plaintiffs have
24   been deprived of the life-long love, affection, comfort, and society of Daniel
25   Hernandez, and will continue to be so deprived for the remainder of their natural
26   lives. Plaintiffs were further caused to pay funeral and burial expenses as a result of
27   the conduct of Defendant TONI MCBRIDE.
28

                                                 23
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 24 of 27 Page ID #:24



 1          64.   Defendant CITY OF LOS ANGELES is vicariously liable for the
 2   wrongful, intentional and/or negligent acts of Defendant TONI MCBRIDE, and
 3   DOES 1 through 10, pursuant to California Government Code § 815.2, which
 4   provides that a public entity is liable for the injuries caused by its employees within
 5   the scope of the employment if the employee’s act would subject him or her to
 6   liability.
 7                              SIXTH CLAIM FOR RELIEF
 8                      Civil Rights Violations (Cal. Civ. Code § 52.1)
 9     As Against Defendants CITY OF LOS ANGELES, LOS ANGELES POLICE
10         DEPARTMENT, TONI MCBRIDE and DOE Defendants 1 through 10
11          65.   Plaintiff ESTATE OF DANIEL HERNANDEZ realleges and
12   incorporates the foregoing paragraphs as if set forth herein.
13          66.   This cause of action arises under the general laws and Constitution of the
14   State of California, including California Civil Code § 52.1 and California
15   Government Code §§820 and 815.2. Plaintiff ESTATE OF DANIEL HERNANDEZ
16   has complied with the California Tort Claims Act requirements to present a claim for
17   damages. Said Plaintiff expects that this claim will be denied outright by the City of
18   Los Angeles or the claim will be denied by the operation of law. At that point, the
19   present Plaintiff will amend the complaint to allege the denial of said tort claim.
20          67.   As a result of the conduct of Defendant TONI MCBRIDE, and DOES 1
21   through 10, by the use of threats, intimidation, and coercions, interfered with Plaintiff
22   ESTATE OF DANIEL HERNANDEZ’s exercise and enjoyment of the rights secured
23   by the United States Constitution and other Federal laws, the Constitution and laws of
24   the State of California, and their rights under California Civil Code § 52.1.
25          68.   The California Civil Code § 52.1(b) authorizes a private right of action
26   for damages to any person whose constitutional rights are violated. Moreover, “a
27   successful claim for excessive force under the Fourth Amendment provides the basis
28   for a successful claim under § 52.1.” Chaudhry v. City of Los Angeles, 751 F.3d
                                                24
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 25 of 27 Page ID #:25



 1   1096, 1105-06 (9th Cir. 2014); citing Cameron v. Craig, 713 F.3d 1012, 1022 (9th
 2   Cir.2013) (“[T]he elements of the excessive force claim under § 52.1 are the same as
 3   under § 1983.”); Bender v. Cnty. of L.A., 217 Cal.App.4th 968, 976 (2013) (“an
 4   unlawful [seizure]—when accompanied by unnecessary, deliberate and excessive
 5   force—is [] within the protection of the Bane Act”).
 6         69.        Defendants’ actions as alleged herein violated Plaintiff ESTATE OF
 7   DANIEL HERNANDEZ’s constitutional rights against unreasonable searches and
 8   seizures and rights to familial association, all of which are protected by the
 9   Constitution of the State of California.
10         70.        As a proximate result of the acts of these Defendants, and each of them,
11   Daniel Hernandez was made to lose his life without cause or justification.
12         71.        All of the above acts and omissions of Defendant TONI MCBRIDE
13   were wilful, wanton, malicious and oppressive, thereby justifying the awarding of
14   exemplary and punitive damages as to these Defendants.
15         72.        Defendant TONI MCBRIDE, CITY OF LOS ANGELES and DOES 1
16   through 10, and each of them, for their respective acts and violations pleaded herein
17   above, are liable to Plaintiff ESTATE OF DANIEL HERNANDEZ for damages,
18   penalties and attorneys’ fees as provided in California Civil Code § 52.1.
19                                     PRAYER FOR RELIEF
20         WHEREFORE, Plaintiffs requests entry of judgment in their favor and against
21   Defendants as follows:
22               A.       For compensatory damages, including pre-death pain and suffering
23   damages, general damages and special damages, and statutory damages for violation
24   of the laws and Constitution of the United States and State of California, in an
25   amount to be determined at trial;
26               B.       For punitive damages against Defendant TONI MCBRIDE pursuant
27   to 42 U.S.C. § 1983, and any other applicable laws or status, in an amount sufficient
28   to deter and make an example of each non-government entity Defendant;
                                                   25
                           COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 26 of 27 Page ID #:26



 1            C.      For prejudgment interest to be determined at trial;
 2            D.      For reasonable costs of this suit and attorneys’ fees, including
 3   attorneys’ fees pursuant to 42 U.S.C. § 1988; and
 4            E.      For such further other relief as the Court may deem just, proper, and
 5   appropriate.
 6

 7   Dated: May 19, 2020                   CASILLAS & ASSOCIATES

 8                                         By: /s/ Arnoldo Casillas
 9                                         ARNOLDO CASILLAS
                                           DENISSE O. GASTÉLUM
10                                         Attorneys for Plaintiffs, ESTATE OF DANIEL
11                                         HERNANDEZ, MANUEL HERNANDEZ,
                                           MARIA HERNANDEZ
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               26
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-04477-DMG-KS Document 1 Filed 05/18/20 Page 27 of 27 Page ID #:27



 1                              DEMAND FOR JURY TRIAL
 2        Plaintiffs ESTATE OF DANIEL HERNANDEZ, by and through successors in
 3   interest, Manuel Hernandez and Maria Hernandez, MANUEL HERNANDEZ,
 4   individually, and MARIA HERNANDEZ, individually, hereby demand trial by jury.

 5

 6   Dated: May 18, 2020                CASILLAS & ASSOCIATES
 7
                                        By: /s/ Arnoldo Casillas
 8                                      ARNOLDO CASILLAS
 9                                      DENISSE O. GASTÉLUM
                                        Attorneys for Plaintiffs, ESTATE OF DANIEL
10                                      HERNANDEZ, MANUEL HERNANDEZ,
11                                      MARIA HERNANDEZ
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           27
                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
